Citation Nr: 0609424	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hepatitis-c.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for hepatitis-c.

4.  Entitlement to service connection for hypertension.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in March 
2004, a statement of the case was issued in July 2004, and a 
substantive appeal was received in September 2004.  The 
veteran testified at a personal hearing at the RO in February 
2005.

Although the issue of entitlement to service connection for 
tinnitus was initially included in the veteran's notice of 
disagreement and was addressed in the statement of the case, 
the veteran's substantive appeal expressly limited the appeal 
to the issues of service connection for hepatitis-c and 
hypertension.  The veteran later included the tinnitus issue 
in a May 2005 "amended appeal," but that filing was not 
timely and thus that issue is not in appellate status.

The issue of entitlement to service connection for 
hypertension under a merits analysis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A March 1996 rating decision denied entitlement to 
service connection for hepatitis and hypertension; the 
veteran did not file a notice of disagreement.

2.  Evidence received since the March 1996 rating decision is 
not cumulative of the evidence of record at the time of the 
March 1996 denial, relates to unestablished facts necessary 
to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.

3.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
currently diagnosed hepatitis-c is causally related to his 
service, to include possible subclinical hepatitis during his 
period of active service.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision which denied service 
connection for hepatitis-c and hypertension is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the March 1996 rating decision in 
connection with the filing to reopen claims of service 
connection for hepatitis-c and hypertension is new and 
material, and the veteran's claims of service connection for 
hepatitis-c and hypertension have been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  Hepatitis-c was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

New and Material Evidence

The veteran filed his original claim for service connection 
for hepatitis-c and hypertension in October 1995.  The RO 
reviewed the veteran's service medical records which revealed 
treatment for subclinical hepatitis in July and August of 
1977 and showed no diagnosis of hypertension.  The RO also 
reviewed private medical records from January 1992 through 
August 1995 which provided no diagnosis pertinent to showing 
hepatitis or hypertension.

The RO denied service connection for both issues in a March 
1996 decision.  The veteran did not file a notice of 
disagreement and the rating decision therefore became final.  
38 U.S.C.A. § 7105(c).  However, a claim which is the subject 
of a prior final determination may nevertheless be reopened 
if new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.

In June 2003, the veteran submitted a request to reopen his 
claims of 
service connection for hepatitis-c and hypertension.  The RO 
denied the veteran's request in a February 2004 rating 
decision.  The present appeal ensued.

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The March 1996 rating decision is the last final 
disallowance of these claims.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in June 2003, 
the revised version of 3.156 is applicable in this appeal.

The evidence submitted since the March 1996 rating decision 
includes recent medical reports, including a February 2005 
statement of the veteran's private infectious disease 
physician, showing that the veteran is currently diagnosed 
with hepatitis-c and hypertension.  The February 2005 private 
physician's statement also indicates a nexus between the 
veteran's current hepatitis-c and his diagnosis during active 
service.  No previous evidence of record reflected a current 
diagnosis for either disease and no previous evidence of 
record indicated that the veteran's inservice diagnosis of 
subclinical hepatitis was a manifestation of a chronic 
disease.  The newly received evidence, assumed to be 
credible, raises a reasonable possibility of substantiating 
the claims because it indicates that the veteran currently 
suffers from the claimed disabilities and provides competent 
medical evidence that his hepatitis-c may be related to 
service.  Both claims, therefore, are reopened.  38 C.F.R. 
§ 3.156.

Service Connection for Hepatitis-C

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

The veteran has provided evidence in support of his claim 
which shows a current diagnosis for hepatitis-c and a 
pertinent inservice diagnosis in the contemporaneous service 
medical records.  It is apparent from the record that the 
veteran currently suffers from hepatitis-c, first diagnosed 
in November 2001; the diagnosis is indicated by multiple 
doctors' reports and statements including the June 2004 VA 
examination report.  In addition, the veteran's service 
medical records reflect that in July 1977 he was noted to 
have been exposed to close contact with a hepatitis patient 
and was then treated for symptoms attributed to that exposure 
through August 1977.  A diagnosis of sub-clinical hepatitis 
was noted in August 1977.

As the above facts are credibly shown and uncontradicted in 
the record, deciding this claim is a matter of evaluating 
whether or not there is a link between the veteran's current 
hepatitis-c and the hepatitis incurred in service.  On this 
question there is conflicting evidence and ambiguity.

Weighing against the claim, the pertinent inservice diagnosis 
and treatment records make no indication that the veteran's 
"sub-clinical hepatitis" was thought be a chronic 
disability; this is significant because the veteran's next 
pertinent diagnosis of record occurs 24 years after 
discharge.  Also, the service records do not specify a 
finding of which particular type of hepatitis the veteran 
suffered from in 1977.  However, the veteran has provided a 
February 2005 statement from an infectious disease physician 
which addresses the relevant uncertainties regarding the 
veteran's inservice hepatitis.  The physician states that he 
has treated the veteran's hepatitis for several years and has 
reviewed his records to conclude that "it appears that he 
developed hepatitis-c during the time that he was in service 
back in the late 1970's."  This statement seems to indicate 
both that the belief that the veteran's inservice hepatitis 
was specifically hepatitis-c and that the 1977 diagnosis was 
a manifestation of his current hepatitis-c.  Although the 
conclusion is offered without a detailed rationale, the 
statement will be accorded moderate probative weight because 
the physician cites significant familiarity with the 
veteran's current disability and indicates that he has 
reviewed the veteran's records in drawing his conclusion.

The most significant evidence against the veteran's claim is 
the conclusion of a June 2004 VA examination which states 
that the "current diagnosis of hepatitis-c is less likely 
related to an episode of what was diagnosed as subclinical 
hepatitis in military service in 1977."  The report reflects 
that the examiner conducted a thorough examination and 
carefully reviewed the veteran's claims folder.  This medical 
opinion poses a contradiction to the February 2005 private 
physician's conclusion in the record.

Although the VA examination report offers a more detailed 
discussion of its findings than the private physician's 
statement does, the Board finds that the VA examiner's 
report, as a whole, does not probatively outweigh the private 
physician's conclusion as to create a preponderance of the 
evidence against the veteran's claim.  Despite opining that 
the veteran's current hepatitis-c is not likely to be 
connected to his inservice hepatitis diagnosis, the VA 
examiner's report states that it is impossible to identify 
when the veteran's current hepatitis-c was acquired.  The 
report's discussion does not clearly cite any affirmative 
reason that the veteran's time of active service should be 
considered less likely than not the time when the veteran's 
current hepatitis-c incurred.

The VA examiner does conclude that the veteran likely 
contracted hepatitis-c through unprotected sexual activity, 
however it is not clear how significantly this weighs against 
the veteran's claim.  On one hand, unprotected sexual 
activity was not among the possible avenues of exposure 
suggested in the records of the veteran's 1977 hepatitis 
treatment.  On the other hand, the VA examination report 
itself notes that the veteran was likely participating in 
unprotected sexual activity during his time in service; the 
Board notes that the service records reflect frequent 
treatments for a venereal disease.  Thus, the report has not 
provided a clear rationale demonstrating why it should be 
considered unlikely that the current hepatitis-c was incurred 
during service.

Although the VA examiner's report casts some doubt on the 
theory that the veteran's hepatitis-c was caused by the 
episode documented from July 1977, and it is probative 
evidence against the veteran's claim, it is not accorded 
greater probative weight than the private physician's report 
that contradicts it.

Thus, the record presents a contemporaneous diagnosis for 
hepatitis in service with a later private medical opinion 
that the disease appears to have been hepatitis-c; the Board 
notes that the VA examiner's report does not expressly 
discount the possibility that the inservice hepatitis was 
hepatitis-c nor does it discount the propriety of the 
inservice diagnosis of sub-clinical hepatitis.  On the 
essential question of nexus between the veteran's current 
hepatitis-c and the inservice hepatitis, the probative 
evidence in favor of the veteran's claim is not outweighed by 
the probative evidence against it.  Applying the benefit of 
the doubt rule to the veteran's case, there is a nexus, or 
link, between the veteran's current diagnosis of hepatitis-c 
and his active duty service; there exists a reasonable doubt 
that the hepatitis diagnosed in active duty service was 
hepatitis-c and was an early manifestation of the veteran's 
current hepatitis-c infection. 

Following a careful review of the record, and with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the evidence is at least in equipoise, 
and thus service connection for hepatitis-c is warranted.  38 
U.S.C.A. § 5107.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, there is no detriment to 
the veteran as a result of any failure to fully comply with 
VCAA in view of the fact that the full benefit sought by the 
veteran with regard to the hepatitis-c issue is being granted 
by this decision of the Board.


ORDER

New and material evidence has been received to reopen the 
veteran's claims of service connection for hepatitis-c and 
for hypertension.  To this extent, the appeal is granted.

Entitlement to service connection for hepatitis-c is 
warranted.  To this extent, the appeal is granted.


REMAND

Concerning the veteran's claim of service connection for 
hypertension, the Board notes that the veteran originally 
appeared to be arguing for service connection on a direct 
basis but has recently submitted arguments regarding service 
connection for hypertension as secondary to hepatitis-c.  The 
June 2004 VA examination was directed towards evaluating 
direct service connection and, thus, does not address this 
secondary theory and the relationship between the veteran's 
hypertension and hepatitis-c.  As the veteran's hepatitis-c 
is now service-connected, the Board finds that additional 
development is necessary before adjudication by the Board.

In addition, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  As this matter is being remanded for further 
development, the Board finds it reasonable to give additional 
notice to expressly comply with the Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be furnished with 
an appropriate VCAA letter in accordance 
with the guidance of the recent 
Dingess/Hartman decision that VCAA notice 
requirements apply to all five elements of 
a service connection claim.

2.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of the claimed hypertension 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

     a)  Is a diagnosis of hypertension 
warranted?

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the hypertension, if any, was manifested 
during the veteran's active duty service?

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the hypertension, if any, is caused by or 
aggravated by the veteran's service-
connected hepatitis-c?

3.  The RO should then review the veteran's 
claim of service connection for 
hypertension, to include as secondary to 
service-connected hepatitis-c.  The RO 
should take into consideration any newly 
submitted evidence, including the report of 
the VA examination requested above.  The RO 
should adjudicate the merits of the claim 
based on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing regulations, 
and any additional information obtained as 
a result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


